Citation Nr: 0520517	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

2. Entitlement to service connection for insomnia (claimed as 
sleep disturbance), including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness.

4.  Entitlement to service connection for diarrhea, including 
as due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from May 1983 to May 1993.  He served in Southwest 
Asia from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The veteran testified before the 
undersigned Judge at a hearing at the RO in March 2004.  The 
veteran signed a written waiver for initial RO consideration 
of the evidence submitted by the veteran at the hearing.  The 
Board received evidence from the veteran dated in July 2004 
pertinent to this diarrhea claim, after certification on 
appeal, without waiver of RO consideration.  However, as the 
matter is being remanded, the new evidence will be considered 
by the RO.

The issues of service connection for muscle and joint pain 
and diarrhea, including as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by fatigue is not 
manifested to a degree of 10 percent or more.  

2.  The veteran's difficulty with sleeping has been 
attributed to medically diagnosed insomnia, which disability 
was not manifested during the veteran's active duty service 
and is otherwise unrelated to such service. 


CONCLUSIONS OF LAW

1.  Claimed fatigue syndrome, or an undiagnosed illness 
manifested by fatigue, was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  Insomnia was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in an October 2002 letter from VA, issued prior 
to the March 2003 rating determination.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  VA 
fully notified the veteran of what is required to 
substantiate his claims in the December 2003 letter, and in 
the September 2003 statement of the case (SOC).  Together, 
the two letter and the SOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  No other evidence has been identified by 
the veteran.  The veteran was also told to submit any 
evidence that he had [in his possession] in connection with 
his claims.  (See October 2002 and December 2003 VA letter).  
Given the foregoing, the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in December 2002, and written statements and testimony 
from the veteran and his wife.  As a VA examination and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Upon review, service medical records reveal no complaints of 
or treatment for fatigue or sleep problems.  Consequently, 
direct service connection for such disabilities on the basis 
that they were first manifested in service is not warranted.  
However, the veteran's essential contention is that he has 
developed these symptoms following his service in the 
Southwest Asia Theatre of operations during the Persian Gulf 
War.  Service records demonstrate that the veteran served in 
the Southwest Asia Theatre of operations during the Persian 
Gulf War.  Therefore, the issue to resolve is whether the 
veteran's claimed symptoms are due to an undiagnosed illness 
or otherwise related to service.

In his notice of disagreement and testimony before the 
undersigned Judge, the veteran indicated that he currently 
has difficulty with sleeping and fatigue, but did not have 
these symptoms prior to the Persian Gulf War.  In support of 
his claims, the veteran submitted numerous witness statements 
attesting to the fact that the veteran had symptoms of 
fatigue and sleeplessness after returning from the Persian 
Gulf.  The veteran's mother attested in written statements 
that she observed that the veteran had less energy after 
returning from the Gulf War and that he complained of being 
tired and unable to sleep.  Co-workers and friends of the 
veteran also attested to the fact that the veteran had 
difficulty with sleeping, looked tired, or complained of not 
having energy.  The veteran's wife also stated that she 
married the veteran in 2001 and witnessed the veteran 
experience extreme fatigue and insomnia.  

VA examination reports dated in December 2002 noted the 
veteran's complaints of chronic fatigue.  The veteran 
reported that he felt no energy, was unable to engage in 
activities after work and at night, and desired to only sit 
in the chair after work.  He stated that he had only missed a 
day of work over the last two years and this was due to cold-
like symptoms.  No objective findings of fatigue were 
indicated on examination.  The examiner stated that there was 
no evidence of any undiagnosed illness.  

For the veteran's sleep problems, VA clinical evidence showed 
that the veteran was first treated for sleep problems in 
August 2002, where he was diagnosed as having insomnia.  A VA 
examination report dated in December 2002 indicated that the 
veteran's sleep problems were symptoms of insomnia.  Clinical 
evidence demonstrates that the veteran's sleep problems are 
due to a diagnosed illness and therefore, he is not entitled 
to compensation as a disability due to undiagnosed illness.  
38 C.F.R. § 3.317.  In addition, the veteran's insomnia was 
not manifested until many years after service and there is no 
medical evidence otherwise relating this medically diagnosed 
disability to service. 

As it pertains to his claim of service connection for 
fatigue, the Board notes that his complaint of fatigue is not 
manifested to a degree of 10 percent or more.  In this 
regard, the Board notes that his symptom of fatigue would be 
rated by analogy under 38 C.F.R. § 4.88b, Code 6354, chronic 
fatigue syndrome.  This code provides a 10 percent rating for 
chronic fatigue syndrome when there is debilitating fatigue, 
cognitive impairment (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms, which wax and wane but result in periods of 
incapacitations of at least one but less than two weeks total 
duration per year, or symptoms controlled with continuous 
medication.  The note to the code provides that for the 
purpose of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  Statements from the veteran and 
his friends and family include vague descriptions that he 
feels tired at times.  Yet the record demonstrates he is able 
to work full-time and has only missed one day of work over 
the last 2 years.  His general complaint of tiredness does 
not rise to the level of impairment described in the code for 
a 10 percent rating.  There is no evidence of incapacitating 
episodes as defined in the regulation, nor is the condition 
treated with medication.  Since the veteran's fatigue 
complaints are not manifested to a degree of 10 percent 
disabling or more, service connection is not warranted under 
38 C.F.R. § 3.317.  It is interesting to note that a VA 
examiner stated, in essence, that the veteran did not have an 
undiagnosed illness manifested by fatigue.  (see December 
2002 VA examination report).

The Board has considered the veteran's statements, as well as 
the lay witness statements submitted, and they have been 
given weight as to their observation for symptoms and 
limitations caused by his symptoms.  However, it does not 
appear that the veteran or the lay witnesses are medically 
trained to offer any opinion as to diagnosis or causation.  
See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Therefore, after 
reviewing the totality of the relevant evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for fatigue and 
insomnia.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for fatigue, including as 
due to an undiagnosed illness, is denied. 

Entitlement to service connection for insomnia, including as 
due to an undiagnosed illness, is denied. 


REMAND

The veteran is claiming service connection for muscle and 
joint pain, and diarrhea, to include as due to undiagnosed 
illness.  

The veteran testified before the undersigned judge that he is 
receiving treatment, including medication for his digestive 
problems or claimed diarrhea.  The veteran further indicated 
in a July 2004 written statement that he is currently 
receiving treatment for his stomach problems at a VA facility 
in Fayetteville, Arkansas, including examination in June 2004 
and a referral for an endoscopy to be performed in July 2004.  
Similarly, the veteran provided evidence showing that he is 
receiving medications and treatment for muscle and joint pain 
to prevent pain and inflammation.  This medical evidence does 
not appear to be included in the record.  VA must obtain 
these records before adjudication on the merits.  

Moreover, since the veteran submitted evidence showing that 
he is receiving medication for joint pain and diarrhea, the 
Board finds that the veteran should be scheduled for another 
VA examination to determine the etiology of these complaints.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any medical treatment he 
received for his diarrhea (IBS) and 
muscle and joint pain, in addition to 
treatment received at VAMC at 
Fayetteville, Arkansas.  

2.  Obtain all records of the veteran's 
treatment at VAMC at Fayetteville, 
Arkansas for his diarrhea (IBS) and 
muscle and joint pain, and records from 
any other facility identified by the 
veteran.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  Following the above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, and gastrointestinal 
VA examinations.  Send the claims folder to 
the examiners for review.  

a.  The gastrointestinal physician 
should state whether the veteran has a 
disability or disabilities manifested by 
diarrhea.  The examiner should identify 
any disability causing diarrhea.  If the 
veteran has a disability or disabilities 
manifested by diarrhea, the examiner 
should state whether such is a diagnosed 
condition.  If it is a diagnosed 
condition, the examiner should state 
whether such diagnosed condition is due 
to service, including any incidents of 
service.  If the examiner finds that the 
manifestations of diarrhea cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.  

b.  The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed muscle and joint 
disorder and, if so, whether it is 
related to any incident of service.  The 
examiner should also determine whether 
there are objective signs of 
joint/muscle disease or other non-
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of swollen and 
painful joints and muscles.  If there 
are objective signs or non-medical 
indicators of such swollen and painful 
joints and muscle, the examiner should, 
if possible, establish a diagnosis for 
the signs that are present.  (Each 
affected joint should be addressed.)  If 
a diagnosis cannot be established, this 
should be stated.  If there is a 
diagnosis which cannot be medically 
explained, this should also be reported.  
The examiner should note whether the 
veteran suffers from a chronic 
disability of muscles/joints resulting 
from an undiagnosed illness.  (Again, 
each affected joint should be 
discussed.)  

c.  The examiners must provide a 
complete rationale for all opinions 
provided, and should expressly state 
whether they have reviewed the claims 
file, including the veteran's service 
medical records.

4.  After the foregoing, the RO should 
review the veteran's record, including 
the new medical evidence and the evidence 
submitted by the veteran in July 2004. If 
any of the determinations are adverse to 
the veteran, he should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


